DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.
Claims 1, 7, and 10 have been amended. Claims 3-6, 8-9 and 12-17 have been canceled. Claims 1-2, 7, and 10-11 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1, 2, 7, and 10-11  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraphs 9-11, page 3 of the previous Office action.
The rejection of claims 3, 9, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraphs 12-13, page 3 of the previous Office action.
The rejection of claims 4 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim 
The rejection of claims 1-4 and 7-13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spetzler et al. (WO 2012/115885, published August 12, 2012) , is withdrawn in light of Applicant’s amendment thereto. See paragraph 18, page 6 of the previous Office action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Speltzer et al. (WO 2012/115885, published August 12, 2012). Speltzer et al. teach a method comprising obtaining a biological sample comprising microvesicles and detecting Tie-2, CD31, VCAM1 and vWF within the microvesicles. However, the prior art differs from the instant claims in that the prior art does not teach detecting the claimed biomarkers in the specific exosome population recited in the claims. The claims have been amended to recite that the exosomes are CD31+ and CD146+. Although Speltzer et al. indicate that CD31 is one of the markers that can be used to identify the microvesicles, there is no teaching or suggestion in the prior art to detect and enrich the CD31+CD146+ subset of exosomes for detecting the claimed biomarkers.
Likewise, Dignat-George and Boulanger (Arteriosclerosis, Thrombosis, and Vascular Biology. 2011;31:27–33) teach that endothelial-derived exosomes display a large repertoire of endothelial molecules and disclose PECAM-1 (CD31) and CD146/MCAM as molecules expressed on microvesicles of endothelial origin. However, Dignat-George and Boulanger do not teach or suggest with any specificity enriching or isolating a subset of endothelial-derived exosomes that express CD31 and CD146, and further, detecting the claimed biomarkers in this specific subset of exosomes.
Regarding the evaluation of the claims under 35 U.S.C. 101, the claims recite providing a sample comprising endothelial derived exosomes, enriching the sample for endothelia cells expressing CD31+ and CD146+, and detecting he presence of one or more biomarkers selected from the group consisting of  VCAM-1, eNOS, vWF, PDGF, GPVI, Angiopoietin-2 (Tie-2), . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 7, and 10-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646      

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646